DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The claim and abstract amendment filed 9/6/21 has been entered.  Claims 1-3, 5-7, and 9 remain pending in the application, where Claims 6 and 7 remain withdrawn.  Applicant’s amendments to the (Specification, Drawings, and Claims) have not overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 7/7/21.
Particularly, specification submitted 9/6/21 is acknowledged but has not entered.  See specification objection below.
Specification
The disclosure is objected to because of the following informalities: 
At the outset, examiner notes that specification amendments presented 9/6/21 are acknowledged but not entered.  
Examiner notes that the paragraph indications for the specification changes are incorrect; the paragraph numbers are not of the as-filed specification; the as-filed specification, and therefore the proper paragraph numbers, are that of the specification presented on 9/12/19 as appears in the image file wrapper; instead, the submitted specification amendments seem to have inadvertently used the publication version’s paragraph numbers; examiner recommends a new specification amendment
As such, all specification objections indicated in the non-final rejection of 7/7/21 still stand.
However, as best understood, paragraph numbers seem to be one numeral ahead of the proper paragraph number.  Should specification amendments of the proper paragraph numbers be submitted, the specification objections seem to be able to be withdrawn in future prosecution, other than the following:
Pertaining to objection of [0023]-- should FDY stand for “fully drawn yarn”, examiner notes that the disclosure is redundant by disclosing “FDY yarn” which reads “fully drawn yarn yarn”
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 1 Lines 5-7 “making an elastic yarn pass across a guide needle of the second guide bar to form a back of the fabric knitting with the aforementioned non-elastic yarn in the same direction via two needles in a 1x1 warp plain stitch loop mode” is not in the specification; specification seems to always indicate that the elastic yarn is knitted with the non-elastic yarn in a 1x1 double warp plain stitch loop mode; the term “double” seems to have been cancelled from the claims in an attempt to overcome the 112(b) rejection of the non-final office action mailed 7/7/21; however, the cancellation of the term does not clarify the original intent of the term nor how the cancellation affects the scope or intended metes and bounds or interpretation
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim(s) 1-3, 5, and 9 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
It is also important to note that applicant does not have support for this new limitation. In accordance with 37 CFR 1.530(e), each claim amendment must be accompanied by an explanation of the support in the disclosure of the patent for the amendment (i.e., support for the changes made in the claim(s), support for any insertions and deletions) (see MPEP § 2266.01). Nowhere in the specification or in elected Fig. 1 are the subsequent recitations found.  Specifically:
Claim 1 Lines 5-7 “making an elastic yarn pass across a guide needle of the second guide bar to form a back of the fabric knitting with the aforementioned non-elastic yarn in the same direction via two needles in a 1x1 warp plain stitch loop mode” is considered new matter.  Specification seems to always indicate that the elastic yarn is knitted with the non-elastic yarn in a 1x1 double warp plain stitch loop mode (see, for example, page 7); the term “double” seems to have been cancelled from the claims in an attempt to overcome the 112(b) rejection of the non-final office action mailed 7/7/21; however, the cancellation of the term does not clarify the original intent of the term nor how the cancellation affects the scope or intended metes and bounds or interpretation.  As such, the current amendment is considered new matter pending further clarification.
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-3, 5, and 9 is/are rejected under U.S.C. 112(b).
The term “making an elastic yarn pass across a guide needle of the second guide bar to form a back of the fabric knitting with the aforementioned non-elastic yarn in the same direction via two needles in a 1x1 warp plain stitch loop mode” in Claim 1 Lines 5-7 is unclear and therefore renders the claim indefinite.  Specification seems to always indicate that the elastic yarn is knitted with the non-elastic yarn in a 1x1 double warp plain stitch loop mode (see, for example, page 7); the term “double” seems to have been cancelled from the claims in an attempt to overcome the 112(b) rejection of the non-final office action mailed 7/7/21; however, the cancellation of the term does not clarify the original intent of the term nor how the cancellation affects the scope or intended metes and bounds or interpretation.  As such, it is unclear how the term should be interpreted pending clarification.
Dependent claims are rejected at the least for depending on rejected claims.
Claim Interpretation
In general, the prior art is interpreted as meeting the requirements as recited in the claims.
In order to provide rejections and apply art:
Claim 1 Lines 5-7 will be interpreted similarly as before pending clarification
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oya et al (USPN 70515560, herein Oya.
Regarding Claim 9, Oya teaches a fabric (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; see Figs. 1A-2; Col. 3 Lines 47-49 "Figs. 1A…basic knitted textures used for stretchable warp-knitted fabric"; Col. 3 Lines 50-52 "Fig. 2 shows...stretchable warp-knitted fabric…in which both a non-elastic yarn and an elastic yarn form closed loops")
produced by using the method according to claim 1 (this recitation being treated as a product-by-process limitation. Therefore, even if Oya’s processes results in different structural characteristics of the end product than other methods, it still would have been prima facie obvious at the time the invention was made to use the Oya’s methods as claimed since such a process is a well-known technique in the art. It is noted that the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985). A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art.  See rejection of Claim 1 for specifics of Oya’s methods).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oya et al (USPN 70515560, herein Oya, in view of Regenstein (USPN 4411142).
Regarding Claim 1, Oya teaches a method for producing a free-cut warp-knitted elastic fabric (if a prior art, in its normal and usual operation, would necessarily describe a device capable of performing the steps of the method or process, then the device claimed will be considered to be inherent by the prior art process or method. When the prior art process or method is the same as a process or method described in the specification for describing the claimed device, it can be assumed the process or method will inherently describe the claimed device capable of performing the different steps of the process or method. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02); as such, for structure, see Figs. 1A-2; Col. 3 Lines 47-49 "Figs. 1A…basic knitted textures used for stretchable warp-knitted fabric"; Col. 3 Lines 50-52 "Fig. 2 shows...stretchable warp-knitted fabric…in which both a non-elastic yarn and an elastic yarn form closed loops"), 
which uses a first guide bar and a second guide bar of a tricot warp knitting machine for knitting (see Fig. 1A; Col. 5 Lines 43-45 "The stretchable warp-knitted fabric of the present invention can be knitted mainly by combining the knitted forms shown in Figs. 1A…using two guide bars"), comprising:
making a non-elastic yarn pass across a guide needle of the first guide bar and form the surface of the fabric by knitting via two needles in a 1x1 warp plain stitch loop mode (see Fig. 2; Col. 6 Lines 10-11 "non-elastic yarn 1"; Col. 5 Lines 42-43 "Figs. 1A…show basic knitted forms of a 1x1 single tricot", where combinations made by guide bar; Col. 2 Lines 47-49 "1x1 tricot texture (which also is called a single tricot or a single denbigh)"; wherein Fig. 1A shows two needle bars and therefore two needles; inasmuch as a form is knitted, a surface is formed), and
making an elastic yarn pass across a guide needle of the second guide bar and form the inside of the fabric by knitting with the aforementioned non-elastic yarn in the same direction via two needles in a 1x1 warp plain stitch loop mode (see Fig. 2, such as for same direction; Col. 6 Line 11 "an elastic yarn 2"; Col. 5 Lines 42-43 "Figs. 1A…show basic knitted forms of a 1x1 single tricot", where combinations made by guide bar; wherein Fig. 1A shows two needle bars and therefore two needles; inasmuch as a form is knitted different than the previous non-elastic yarn, it forms a surface, wherein such a surface is interpreted as being “inside” relative to the non-elastic yarn’s surface).

Oya does not explicitly teach wherein a temperature of a knitting environment of the method is 20-30°C, and a humidity of the knitting environment of the method is 60-70 RH%.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the temperature and humidity of the knitting environment and get the recited range.  Even if the range measured did not overlap but was merely close, a prima facie case of obviousness still exists.  See MPEP 2144.05, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). 
Furthermore, it is well known in the art to manufacture at such ranges.  See extrinsic evidence Fukuoka et al (USPN 8173558) for such ranges for knitting-related methods.

Oya also does not explicitly teach that the elastic yarn is double, resulting in a knitted in a double warp plain stitch loop mode.

Regenstein teaches knitting double (Col. 2 Lines 34-36 "each guide of at least one of the guide bars is threaded two or more low denier spandex strands").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oya’s elastic yarn to be double as taught by Regenstein and therefore meet the limitation in order to have manufacturing advantages (Col. 4 Lines 22-35).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Oya thus teaches the elastic yarn knitted in a 1x1 double warp plain stitch loop mode.
Regarding Claim 2, modified Oya teaches all the claimed limitations as discussed above in Claim 1.
Oya further teaches wherein the non-elastic yarn comprises a chemical fiber straight yarn and/or a draw textured yarn (Col. 5 Line 65-Col. 6 Line 1 "as the non-elastic yarn, synthetic fibers such as nylon and polyester…can be used"); and
the non-elastic yarn has a fineness of 11-77 dtex (Col. 6 Lines 34-37 "in the case of using two elastic yarns, ...the fineness of a non-elastic yarn preferably is in a range of 22 to 44 dtex").
Regarding Claim 3, modified Oya teaches all the claimed limitations as discussed above in Claim 1.
Oya further teaches wherein the elastic yarn has a fineness of 22-88 dtex (Col. 6 Lines 34-36 "in the case of using two elastic yarns, the fineness thereof preferably is in a range of 44 to 88 dtex"); and
the elastic yarn comprises spandex (Col. 6 Lines 3-5 "polyurethane elastic yarn and a polyether/ester elastic yarn can be used", wherein it is known in the art that polyurethane yarn is spandex, see extrinsic evidence World Clothing NPL).
Regarding Claim 5, modified Oya teaches all the claimed limitations as discussed above in Claim 1.
Oya further teaches wherein the 1x1 warp plain stitch loop mode is a 1x1 closed warp plain stitch loop mode for the first guide bar (see Fig. 2),
and the 1x1 double warp plain stitch loop mode is a 1x1 closed double warp plain stitch loop mode for the second guide bar (see Fig. 2).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-3, 5 and 9 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 5-8 of copending Application No. 16/691,603 in view of Oya et al (USPN 7051556), herein Oya, Takayama et al (USPN 10829877), herein Takayama.
Although the claims at issue are not identical, they are not patentably distinct from each other because the difference(s) between ‘603 and the instant application are obvious from one another.  Specifically, for example, Claim 1 of the instant application recites “A method for producing a free-cut warp-knitted elastic fabric, which uses a first guide bar and a second guide bar of a tricot warp knitting machine for knitting, comprising: making a non-elastic yarn pass across a guide needle of the first guide bar and form the surface of the fabric by knitting via two needles” which is obvious in view of “A method for producing a free-cut warp-knitted elastic fabric…which uses a first guide bar and a second guide bar of a warp knitting machine for knitting, comprising: making a non-elastic yarn pass across a guide needle of the first guide bar and form the surface of the fabric by knitting via three needles” of Claim 1 in ‘603, in view of Takayama, where Figs. 3A and 3B show it is known in the art to expand two to three needles depending on the thickness desired, in view of Oya teaching the rest of the limitations (such as 1x1) for design choice (Col. 1 Lines 24-27).
Similarly, Claim 1 recites “making an elastic yarn pass across a guide needle of the second guide bar and form the inside of the fabric by knitting with the aforementioned non-elastic yarn in the same direction via two needles” which is obvious in view of “making an elastic yarn pass across a guide needle of the second guide bar and form the inside of the fabric by knitting with the aforementioned non-elastic yarn in the same direction via three needles” in Claim 1 of ‘603.
Claim 1 recites temperature and humidity of the knitting environment which is obvious for what is well known in the art (see aforementioned 103 rejection).
Claim 2 recites chemical fiber and a fineness range which are obvious in view of recitations in Claims 5 and 6 of ‘603.
Claim 3 recites fineness range and material which is obvious in view of recitations in Claim 7 of ‘603.
Claim 5 recites specifics of the stitches which is obvious in view of Oya (see aforementioned 103 rejection).
Claim 9 recites the fabric product which is obvious in view of recitations in Claim 8 of ‘603.

Claim(s) 1-3, 5 and 9 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 3, 5, 6, 8 of copending Application No. 16/702,532 in view of Oya et al (USPN 7051556), herein Oya. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the difference(s) between ‘532 and the instant application are obvious from one another.  
Specifically, for example, Claim 1 of the instant application recites “A method for producing a free-cut warp-knitted elastic fabric, which uses a first guide bar and a second guide bar of a tricot warp knitting machine for knitting, comprising: making a non-elastic yarn pass across a guide needle of the first guide bar and form the surface of the fabric by knitting…in a 1x1 warp plain stitch loop mode” which is obvious in view of “A method for knitting…warp-knitted elastic fabric, which uses a first guide bar and second guide bar of a warp knitting machine for knitting, comprising: making a non-elastic yarn pass across a guide needle of the first guide bar and form the surface of the fabric by knitting in a 1x1…warp plain stitch loop mode” in Claim 1 of ‘532, wherein Oya teaches the rest of the limitations such as for design choice (Col. 1 Lines 24-27).
Similarly, Claim 1 of the instant application recites “making an elastic yarn pass across a guide needle of the second guide bar and form the inside of the fabric by knitting with the aforementioned non-elastic yarn in the same direction…in… double warp plain stitch loop” which is obvious in view of “making an elastic yarn pass across a guide needle of the second guide bar and form the inside of the fabric knitting with the aforementioned non-elastic yarn in the same direction in…double warp plain stitch loop” in Claim 1 of ‘532.
Claim 1 also teaches two needle for non-elastic which is obvious in light of Claim 6 of ‘532.
Claim 1 recites temperature and humidity of the knitting environment which is obvious for what is well known in the art (see aforementioned 103 rejection).
Claim 2 teaches chemical yarn and fineness which is obvious in light of Claim 3 of ‘532.
Claim 3 teaches fineness and elastic which is obvious in light of Claim 5 of ‘532.
Claim 5 recites specifics of the stitches which is obvious in view of Oya (see aforementioned 103 rejection).
Claim 9 teaches a fabric which is obvious in light of Claim 8 of ‘532.

These are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5 and 9 have been considered but are moot because of the new grounds of rejection necessitated by amendment.  Therefore, see aforementioned rejections for the argued missing limitations.  Nevertheless, for clarification--
Regarding applicant’s remark on page 7 of the remarks submitted 9/6/21 pertaining to [0008]-- examiner is unable to find where a suggestion was provided in the office action.  
Despite applicant remark on page 8 that a definition of “FDY yarn” was provided in a subsequent paragraph, examiner respectfully disagrees.  [0023] discloses “FDY yarn” whereas [0024] provides a definition for “draw textured yarn”; disclosure has not made it clear that “fully drawn yarn” is synonymous with “draw textured yarn.”  
Furthermore, examiner recommends providing an explanation for the original term “double”, such as clarifying the original intent and scope of the term “double” in order to justify that the cancellation of the term makes no effect on at least the intent and scope.  
Furthermore, pertaining to applicant’s remarks beginning page 10 of the remarks submitted 9/6/21 that the recitations of the temperature and humidity of the knitting environment constitute enough patentable weight to be patentable subject matter, examiner respectfully disagrees.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify one’s temperature and humidity, if necessary, to be in the range recited as these ranges are well known in the industry.  Especially as extrinsic evidence Fukuoka indicates that it is known to measure at such temperature and humidity ranges as part of the manufacturing process, such recitation indicates that such temperature and humidity ranges are known as reasonable ranges, such as to prevent burning due to operation temperatures that are too high or complications from an inordinate amount of static electricity due to operation humidities that are too high.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that there is a certain humidity for proper static electricity and a proper temperature range so that it is not too hot or too cold for inoperability.  
Furthermore, barring original disclosure of unexpected results and/or criticality due to such humidity or temperature ranges, such ranges are considered obvious to one of ordinary skill in the art.  As aforementioned, such criticality is obvious to one of ordinary skill in the art.  No unexpected results have been disclosed or would otherwise not have been already known by one of ordinary skill in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Yoshida et al (USPN 11105026) directed to warp-knitted fabric.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732